16.1 Letter of Change of Certifying Accountant SPOKANE BOISE COLFAX GRANDVIEW MOSES LAKE OMAK OTHELLO QUINCY TRI-CITIES WALLA WALLA WENATCHEE YAKIMA ACCOUNTING January 7,2008 AND CONSULTING Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C. 20549-0405 Commissioners: MEMBER OF We have read the statements made by HuntMountain Resources (the "Company") which we understand well be filed with the Securities and Exchange Commission, Pursuant to Item 4.01 of Form 8-K, as part of the Company's Form 8-K/A, dated January 7, 2008 (copy enclosed). We agree with the statements concerning our Firm in such Form 8-K/A THE McGLADREY Very truly yours, NETWORK LeMASTER & DANIELS PLLC /s/ LeMASTER & DANIELS PPLC
